DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15, 17-18, and 20-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

At step 1, claims 1, 11 and 23 recite a system comprising a combination of concrete devices, such as a processor and a memory, and therefore, is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites abstract ideas of detecting a first change in a device factor; utilizing, based on the first change in the device factor, a second configuration setting for the feature in the device; detecting at least one second change in the device factor; determining that a frequency of the at least one second change in the device factor satisfies a frequency threshold; extending, based on an extent that the frequency of the at least one second change in the device factor satisfies the frequency threshold, a light timeout period of the second configuration setting for a first time period or a second time period, wherein the second time period is longer than the first time period. 
The limitations of detecting a first change in a device factor, under broadest reasonable interpretation, covers the performance of “detecting” (by observation and evaluation) a change in the device such as observing a movement of the device or a button being pushed on the device, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.
The limitation of utilizing, based on the first change in the device factor, a second configuration setting for the feature in the device, under broadest reasonable interpretation, covers the performance of “utilizing” (by observation and evaluation) a second configuration based on the observation and evaluation of a change, for example, movement of the device or a pushed button within a time limit, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claimed elements precludes the steps from practically being performed in the mind.
The limitations of detecting at least one second change in the device factor, under broadest reasonable interpretation, covers the performance of “detecting” (by observation and evaluation) a change in the device such as observing a movement of the device or a button being pushed on the device which occurs at a second time, under its broadest reasonable interpretation covers performance of the limitation in the mind 
The limitations of determining that a frequency of the at least one second change in the device factor satisfies a frequency threshold, under broadest reasonable interpretation, covers the performance of “determining” (by evaluation and comparing) a frequency of occurrence to a threshold, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of the claim encompasses the observation or evaluation that the number of times a button is pushed or the device is shaken within a time period is above a threshold. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.

The limitation of extending, based on an extent that the frequency of the at least one second change in the device factor satisfies the frequency threshold, a light timeout period of the second configuration setting for a first time period or a second time period, wherein the second time period is longer than the first time period, under broadest reasonable interpretation, “extending” (by increasing) the timeout period based on the frequency by observation and evaluation but for the recitation of the generic computer components. For example, “extending” in the context of the claim encompasses the observation or evaluation that threshold number of times a button is pushed or the device is shaken within a time period is above a threshold and therefore the timeout period should be increased and updated in its configuration. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation covers performance of mathematical calculations and mathematical relationships but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites a device for determining whether to increase a timeout period.

The device (memory and processor as described in paragraph [0005] of the specification) is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (See MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

At step 2B, for claim 1 “utilizing a first configuration setting for a feature in a device” and “utilizing … a second configuration setting for a feature in the device” do not qualify as “significantly more” is a well-known, routine and conventional activity that courts a have recognized of retrieving or storing information (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). For claim 11, “activating, based on detecting the change in the device factor, a device feature” is merely equivalent to “apply it” (Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)) Where the specification in paragraph [0005] states “In another aspect, an example apparatus can comprise a memory and a processor. The memory can be configured for storing configuration settings (e.g., a first configuration setting, a second configuration setting) for a device feature.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.

Claims 2-6, 8-9, 12-15, 17-18 are either mere data gathering in conjunction with the abstract idea or do not qualify as “significantly more” is a well-known, routine and conventional activity that courts a have recognized of retrieving or storing information (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

Claims 7, 10, and 20-22 covers performance of the limitation in the mind but for the recitation of the generic computer components. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea without being 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
June 5, 2021

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187